UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-14279 ORBITAL SCIENCES CORPORATION (Exact name of registrant as specified in charter) Delaware 06-1209561 (State of Incorporation of Registrant) (I.R.S. Employer Identification No.) 21839 Atlantic Boulevard Dulles, Virginia20166 (Address of principal executive offices) (703) 406-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer þ Accelerated filer oNon-accelerated filer oSmaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ As of July 27, 2010, 57,777,826 shares of the registrant’s Common Stock were outstanding. ORBITAL SCIENCES CORPORATION TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 1 Condensed Consolidated Income Statements for the Quarters and Six Months Ended June 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Removed and Reserved 32 Item 5. Other Information 32 Item 6. Exhibits 32 Table of Contents PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ORBITAL SCIENCES CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands, except share data) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Deferred income taxes, net Other current assets Total current assets Investments Property, plant and equipment, net Goodwill Deferred income taxes, net Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenues and customer advances Total current liabilities Long-term obligations Other non-current liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred Stock, par value $.01; 10,000,000 shares authorized, none outstanding — — Common Stock, par value $.01; 200,000,000 shares authorized, 57,774,806 and 56,879,528 shares outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 Table of Contents ORBITAL SCIENCES CORPORATION CONDENSED CONSOLIDATED INCOME STATEMENTS (Unaudited, in thousands, except per share data) Quarters Ended June 30, Six Months Ended June 30, Revenues $ Cost of revenues Research and development expenses Selling, general and administrative expenses Income from operations Investment impairment charge — ) — ) Interest income and other Interest expense ) Income before income taxes Income tax provision ) Net income $ Basic income per share $ Diluted income per share $ See accompanying notes to condensed consolidated financial statements. 2 Table of Contents ORBITAL SCIENCES CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Six Months Ended June 30, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization expense Deferred income taxes Stock-based compensation and other Investment impairment charge — Changes in assets and liabilities, net of effect of acquisition ) Net cash (used in) provided by operating activities ) Investing Activities: Capital expenditures ) ) Payment for business acquisition ) — Other — Net cash used in investing activities ) ) Financing Activities: Repurchase of common stock — ) Net proceeds from issuances of common stock Tax benefit of stock-based compensation Net cash provided by (used in) financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents ORBITAL SCIENCES CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 and 2009 (Unaudited) (1)Basis of Presentation Orbital Sciences Corporation (together with its subsidiaries, “Orbital” or the “company”), a Delaware corporation, develops and manufactures small- and medium-class rockets and space systems for commercial, military and civil government customers. In the opinion of management, the accompanying unaudited interim financial information reflects all adjustments, consisting of normal recurring accruals, necessary for a fair presentation on a going concern basis.Certain information and footnote disclosure normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to instructions, rules and regulations prescribed by the U.S. Securities and Exchange Commission.The company believes that the disclosures provided herein are adequate to make the information presented not misleading when these unaudited interim condensed consolidated financial statements are read in conjunction with the audited consolidated financial statements contained in the company’s Annual Report on Form 10-K for the year ended December 31, 2009. The preparation of condensed consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions, including estimates of future contract costs and earnings.Such estimates and assumptions affect the reported amounts of assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and earnings during the current reporting period.Management periodically assesses and evaluates the adequacy and/or deficiency of liabilities recorded for various reserves, contract risks and other uncertainties.Actual results could differ from these estimates and assumptions. All financial amounts are stated in U.S. dollars unless otherwise indicated. The company has evaluated subsequent events in accordance with U.S. GAAP.Management has evaluated the events and transactions that have occurred through the date the financial statements were issued, and noted no items requiring adjustment of the financial statements. Operating results for the quarter ended June 30, 2010 are not necessarily indicative of the results expected for the full year. 4 Table of Contents (2) Business Combination On April 2, 2010, the company acquired certain assets and liabilities of the spacecraft development and manufacturing business of General Dynamics Advanced Information Systems, a subsidiary of General Dynamics Corporation, for $55 million in cash, subject to a potential working capital adjustment that will be determined at a later date.The acquisition is expected to further strengthen the company’s competitive position in defense and intelligence, civil government and commercial satellite markets. The company’s consolidated financial statements reflect the operations of the acquired net assets beginning April 2, 2010, the date of acquisition.The company recorded $1.6 million of acquisition-related expenses in the quarter and six months ended June 30, 2010.The revenues and operating income of the acquired business were not material to the company’s results of operations for the quarter and six months ended June 30, 2010. The acquisition was accounted for under the acquisition method in accordance with Accounting Standards Codification (“ASC”) Topic 805, “Business Combinations.”The preliminary allocation of the purchase price for the tangible and identifiable intangible assets acquired and liabilities assumed was based on their estimated fair values at the date of acquisition using established valuation techniques.The estimated purchase price allocation is preliminary and is subject to revision.A valuation of certain of the assets acquired is being conducted, and the final allocation will be made when completed.The company may recognize material changes to the acquired assets or liabilities as a result of a working capital adjustment or if new information is obtained about facts and circumstances that existed as of the acquisition date. The table below reflects the purchase price allocation as of June 30, 2010 (in thousands): Property plant and equipment $ Intangible assets Goodwill Net working capital ) Total purchase price $ The purchased intangible assets consist of acquired technology and will be amortized over a 10-year period.The company recorded $13.5 million of goodwill, all of which is deductible for tax purposes.The primary items that generated the goodwill include the value of the synergies between the company and the acquired business and the acquired assembled workforce, neither of which qualifies as an amortizable intangible asset. 5 Table of Contents Changes in the company’s goodwill balances by reportable business segment are as follows (in thousands): Launch Vehicles Satellites and Space Systems Advanced Space Programs Total Balance at December 31, 2009 $ $ $ — $ Goodwill acquired — Balance at June 30, 2010 $ (3)Industry Segment Information Orbital’s products and services are grouped into three reportable business segments:(i) launch vehicles; (ii) satellites and space systems; and (iii) advanced space programs.Reportable segments are generally organized based upon product lines.Corporate office transactions that have not been attributed to a particular segment, as well as consolidating eliminations and adjustments, are reported in corporate and other.The primary products and services from which the company’s reportable segments derive revenues are: • Launch Vehicles.Rockets that are used as interceptor and target vehicles for missile defense systems, small- and medium-class space launch vehicles that place satellites into Earth orbit and escape trajectories, and suborbital launch vehicles that place payloads into a variety of high-altitude trajectories. • Satellites and Space Systems.Small- and medium-class spacecraft that are used to enable global and regional communications and broadcasting, to conduct space-related scientific research, to carry out interplanetary and other deep-space exploration missions, to enable national security applications, to collect imagery and other remotely-sensed data about the Earth and todemonstrate new space technologies. • Advanced Space Programs.Human-rated space systems for Earth-orbit and lunar exploration, and small- and medium-class satellites and satellite subsystems primarily used for national security space programs and to demonstrate new space technologies. Intersegment revenues are generally negotiated and accounted for under terms and conditions that are similar to other commercial and government contracts.Substantially all of the company’s assets and operations are located within the United States. 6 Table of Contents The following table presents operating information and identifiable assets by reportable segment (in thousands): Quarters Ended June 30, Six Months Ended June 30, Launch Vehicles: Revenues(1) $ Operating income Identifiable assets Capital expenditures Depreciation and amortization Satellites and Space Systems: Revenues(1) $ Operating income Identifiable assets Capital expenditures Depreciation and amortization Advanced Space Programs: Revenues(1) $ Operating income 83 Identifiable assets Capital expenditures Depreciation and amortization 3 6 Corporate and Other: Revenues(1) $ ) $ ) $ ) $ ) Operating loss — — Identifiable assets Capital expenditures Depreciation and amortization Consolidated: Revenues $ Operating income Identifiable assets Capital expenditures Depreciation and amortization (1)Corporate and other revenues are comprised solely of the elimination of intersegment revenues.Intersegment revenues are summarized as follows (in millions): Quarters Ended June 30, Six Months Ended June 30, Launch Vehicles $ Satellites and Space Systems Advanced Space Programs — Total intersegment revenues $ (2)As of December 31, 2009. (3) The corporate and other operating loss in 2010 is comprised solely of transaction expenses incurred in connection with a business acquisition (see Note 2). 7 Table of Contents (4)Earnings Per Share The computation of basic and diluted earnings per share (“EPS”) is as follows (in thousands, except per share amounts): Quarters Ended June 30, Six Months Ended June 30, Numerator Net income $ Percentage allocated to shareholders (1) % Numerator for basic and diluted earnings per share $ Denominator Denominator for basic earnings per share - weighted-average shares outstanding Dilutive effect of stock options Denominator for diluted earnings per share Per share income Basic $ Diluted Basic weighted-average shares outstanding Basic weighted-average shares outstanding and unvested restricted share units expected to vest Percentage allocated to shareholders % The calculation of EPS shown above excludes the income attributable to the company’s unvested restricted stock units from the numerator and excludes the impact of those units from the denominator. For the quarters and six months ended June 30, 2010 and 2009, diluted weighted-average shares outstanding excluded the effect of less than 0.1 million of stock options and the effect of the company’s convertible notes, both which were anti-dilutive. 8 Table of Contents (5)Receivables Receivables consisted of the following (in thousands): June 30, December 31, Billed $ $ Unbilled Total $ $ As of June 30, 2010 and December 31, 2009, unbilled receivables included approximately $17 million of incentive fees on certain completed satellite contracts that become due incrementally over periods of up to 15 years, subject to the achievement of performance criteria.In addition, certain satellite contracts require the company to refund cash to the customer if performance criteria, which cover periods of up to 15 years, are not satisfied.As of June 30, 2010, the company could be required to refund up to approximately $20 million to customers if certain completed satellites were to fail to satisfy performance criteria.Orbital generally procures insurance policies that the company believes would indemnify the company for satellite incentive fees that are not earned and for performance refund obligations. (6)Inventories Total inventories were $45.1 million at June 30, 2010 and $38.7 million at December 31, 2009.Substantially all of the company’s inventory consisted of component parts, raw materials and milestone payments for future delivery of component parts. (7)Investments As of June 30, 2010, the company held investments consisting of four auction-rate debt securities (three life insurance company capital reserve funds and one credit derivative products company reserve fund), an auction-rate equity security (financial guarantee company capital reserve fund) and two preferred stock investments.These investments are classified as available for sale securities and as non-current assets on the company’s balance sheet.Contractual maturities for the debt securities are 15 years or greater and the remaining securities have no fixed maturity.The amortized cost and fair value of these investments were as follows (in thousands): June 30, 2010 December 31, 2009 Cost or Amortized Cost Net Unrealized Gain (Loss) Fair Value Cost or Amortized Cost Net Unrealized Gain (Loss) Fair Value Debt $ $ ) $ $ $ ) $ Equity(1) Total $ $ ) $ $ $ ) $ (1)As of June 30, 2010 and December 31, 2009, cost and fair value of the two preferred stock investments was $0. 9 Table of Contents The changes in fair value of the investments were recorded as follows (in thousands): Quarters Ended June 30, Six Months Ended June 30, Debt Securities Fair value at beginning of period $ Temporary impairment (charges) credits, net — ) Fair value at end of period $ Equity Securities Fair value at beginning of period $ Temporary impairment (charges) credits, net — ) ) Other-than-temporary impairment charges — ) — ) Net change in fair value — ) ) ) Fair value at end of period $ Total Fair value at beginning of period $ Temporary impairment (charges) credits, net — ) ) Other-than-temporary impairment charges — ) — ) Net change in fair value — — ) ) Fair value at end of period $ There was no sale, purchase, issuance, settlement or transfer activity related to these investments during the periods presented. Auction-rate securities are intended to be structured to provide liquidity through an auction process that resets the applicable interest rate at predetermined calendar intervals.This mechanism allows existing investors either to roll over or liquidate their holdings by selling such securities at par.Since the third quarter of 2007 and through June 30, 2010, the auctions, which occur approximately every 28 days for the auction-rate securities held by the company, have not had sufficient buyers to cover investors’ sell orders, resulting in unsuccessful auctions.These unsuccessful auctions result in a resetting of the interest rate paid on the securities until the next auction date, at which time the process is repeated. The company has estimated the fair value of these securities based on an income approach using a discounted cash flow analysis which considered the following key inputs: (i)the underlying structure of each security; (ii)the present value of future principal and interest payments discounted at rates considered to reflect current market conditions and the relevant risk associated with each security; and (iii)the time horizon until each security will be sold.The discount rates used in the present value calculations are based on yields on U.S. Treasury securities with similar time horizons plus interest rate risk premiums that are intended to compensate for general market risk and the risk specific to each security.The risk premiums are based upon current credit default swap pricing market data for similar or related securities or credit spreads for corporate bonds with similar credit ratings and similar maturities.The discounted cash flow analysis is a Level 3 valuation. 10 Table of Contents The company records other-than-temporary impairment charges with respect to equity securities based on the company’s assessment that it is likely that the fair value of the investment will not fully recover in the foreseeable future given the duration, severity and continuing declining trend of the fair value of the security, as well as the uncertain financial condition and near-term prospects of the issuer.The company determines other-than-temporary impairment charges for its debt securities based on credit losses. At this time it is uncertain if or when the liquidity issues relating to these investments will improve, and there can be no assurance that the market for auction-rate securities will stabilize.The fair value of the auction-rate securities could change significantly in the future and the company may be required to record additional temporary or other-than-temporary impairment charges if there arefurther reductions in fair value in future periods. On January1, 2010, the company adopted new accounting guidance that is included in ASC Topic 820, “Fair Value Measurements and Disclosures.”This guidance clarifies certain existing disclosure requirements.This standard did not have a material impact on the company’s disclosures. (8)Debt Convertible Notes In December 2006, the company issued $143.8 million of 2.4375% convertible senior subordinated notes due 2027 with interest payable semi-annually each January 15 and July 15.As of June 30, 2010 and December 31, 2009, the net carrying amount of the convertible notes was $122.9 million and $120.3 million, respectively, and the related unamortized debt discount was $20.9 million and $23.5 million, respectively. Under certain circumstances, the convertible notes are convertible into cash, or a combination of cash and common stock at the company’s election, based on an initial conversion rate of 40.8513 shares of the company’s common stock per $1,000 in principal amount of the convertible notes (equivalent to an initial conversion price of approximately $24.48 per share). At any time on or after January 21, 2014, the convertible notes are subject to redemption at the option of the company, in whole or in part, for cash equal to 100% of the principal amount of the convertible notes, plus unpaid interest, if any, accrued to the redemption date. Holders of the convertible notes may require the company to repurchase the convertible notes, in whole or in part, on January 15, 2014, January 15, 2017 or January 15, 2022, or, if a “fundamental change” (as such term is defined in the indenture governing the convertible notes) occurs, for cash equal to 100% of the principal amount of the convertible notes, plus any unpaid interest, if any, accrued to the redemption date. The fair value of the company’s convertible notes at June 30, 2010 and December 31, 2009 was estimated at $139.4 million and $136.5 million, respectively.The fair value was determined based on market prices quoted by a broker-dealer. 11 Credit Facility In August 2007, the company entered into a $100 million revolving secured credit facility (the “Credit Facility”), with the option to increase the amount of the Credit Facility up to $175 million to the extent that any one or more lenders commit to be a lender for such additional amount.At the election of the company, loans under the Credit Facility bear interest at either (i) LIBOR plus a margin ranging from 0.75% to 1.25%, with the applicable margin varying according to the company’s total leverage ratio, or (ii) at a prime rate.The Credit Facility expires in 2012 and is secured by substantially all of the company’s assets.Up to $75 million of the Credit Facility may be reserved for letters of credit.As of June 30, 2010, there were no borrowings under the Credit Facility, although $6.5 million of letters of credit were issued under the Credit Facility.Accordingly, as of June 30, 2010, $93.5 million of the Credit Facility was available for borrowings. Debt Covenants Orbital’s Credit Facility contains covenants limiting its ability to, among other things, pay cash dividends, incur debt or liens, redeem or repurchase company stock, enter into transactions with affiliates, make investments, merge or consolidate with others or dispose of assets.In addition, the Credit Facility contains financial covenants with respect to leverage and interest coverage. (9)Comprehensive Income Comprehensive income consisted of the following (in thousands): Quarters Ended June 30, Six Months Ended June 30, Net income $ Unrealized loss on investments — ) ) Defined benefit plans, net of tax ) ) Total comprehensive income $ Accumulated other comprehensive loss as of June 30, 2010 and December 31, 2009 was $2.7 million and $1.9 million, respectively. 12 Table of Contents (10)Stock-Based Compensation The following tables summarize information related to stock-based compensation transactions: Restricted Stock Units Stock Options Weighted Average Weighted Average Number of Measurement Number of Exercise Units Date Fair Value Options Price Outstanding at December 31, 2009 $ 8.29 Granted (1) — — Exercised — — ) Vested ) — — Forfeited ) ) Expired — — ) Outstanding at June 30, 2010 $ 6.15 The fair value of restricted stock unit grants is determined based on the closing market price of Orbital’s common stock on the date of grant.Such value is recognized as expense over the service period, net of estimated forfeitures. The weighted average remaining contractual term is 2.44 years. Quarters Ended June 30, (in millions) Stock-based compensation expense $ $ Income tax benefit related to stock-based compensation expense Intrinsic value of options exercised computed as the market price on the exercise date less the price paid to exercise the options Cash received from exercise of options Tax benefit recorded as credits to additional paid-in capital related to stock-based compensation transactions Six Months Ended June 30, (in millions) Stock-based compensation expense $ $ Income tax benefit related to stock-based compensation expense Intrinsic value of options exercised computed as the market price on the exercise date less the price paid to exercise the options Cash received from exercise of options Tax benefit recorded as credits to additional paid-in capital related to stock-based compensation transactions As of (in millions) June 30, 2010 Shares of common stock available for grant under stock-based incentive plans Aggregate intrinsic value of restricted stock units that are expected to vest $ Unrecognized compensation expense related to non-vested restricted stock units, expected to be recognized over a weighted-average period of less than one year Aggregate intrinsic value of stock options outstanding, all fully vested 13 Table of Contents (11)Research and Development In the first quarter of 2008, the company entered into an agreement with the National Aeronautics and Space Administration (“NASA”) to design, build and demonstrate a new space transportation system under a program called Commercial Orbital Transportation Services (“COTS”), for delivering cargo and supplies to the International Space Station.Under the agreement, NASA has agreed to pay the company $170 million in cash milestone payments, partially funding Orbital’s project costs which are currently estimated to be approximately $300 million. The COTS agreement is being accounted for as a best-efforts research and development cost-sharing arrangement.As such, the amounts funded by NASA are recognized proportionally as an offset to the company’s COTS project research and development expenses, including associated general and administrative expenses.The following table summarizes the COTS project research and development expenses incurred and amounts funded by NASA (in millions): Second Quarter First Six Months Inception To Date Research and development costs incurred (1) $ Less - amounts funded by NASA Net research and development expenses $ (1) Includes associated general and administrative expenses. As of June 30, 2010 and December 31, 2009, deferred revenues and customer advances on the accompanying balance sheet included $23.8 million and $46.8 million, respectively, of cash received from NASA that had not yet been recorded as an offset to research and development expenses. (12)Income Taxes The company’s effective tax rates were 39.1% and 30.0% as of June 30, 2010 and 2009, respectively.The increase in the effective tax rate was primarily due to the expiration of the research and development tax credit at the end of 2009. (13)Commitments and Contingencies U.S. Government Contracts The accuracy and appropriateness of costs charged to U.S. Government contracts are subject to regulation, audit and possible disallowance by the Defense Contract Audit Agency or other government agencies.Accordingly, costs billed or billable to U.S. Government customers are subject to potential adjustment upon audit by such agencies. 14 Table of Contents Most of the company’s U.S. Government contracts are funded incrementally on a year-to-year basis.Changes in government policies, priorities or funding levels through agency or program budget reductions by the U.S. Congress or executive agencies could materially adversely affect the company’s financial condition or results of operations.Furthermore, contracts with the U.S. Government may be terminated or suspended by the U.S. Government at any time, with or without cause.Such contract suspensions or terminations could result in unreimbursable expenses or charges or otherwise adversely affect the company’s financial condition and/or results of operations. The company is engaged in a major product development program of a medium-capacity rocket, Taurus II, that could substantially increase the payload capacity of the company’s space launch vehicle products.Approximately $7.8 million and $20.3 million of the research and development expenses in the second quarter of 2010 and 2009, respectively, and $23.1 million and $34.8 million in the first six months of 2010 and 2009, respectively, were attributable to the Taurus II program.Since the inception of the program through June 30, 2010, the company has recorded $132.7 million of costs on the Taurus II research and development program.The company believes that it will continue to incur significant research and development expenses during the remainder of 2010 and to a lesser extent in 2011 on the Taurus II development effort. The majority of the company’s revenues are attributable to contracts with the U.S. Government and the company believes that a majority of the company’s research and development expenses are recoverable and billable under such contracts.Charging practices relating to research and development and other costs that may be charged directly or indirectly to U.S. Government contracts are subject to audit by U.S. Government agencies to determine if such costs are reasonable and allowable under government contracting regulations and accounting practices.The company is currently engaged in discussions with the Defense Contract Audit Agency regarding the allowability of research and development costs incurred in connection with the company’s Taurus II development program.The company believes that such costs are allowable, although the U.S. Government has not yet made a determination.If such costs were determined to be unallowable, the company could be required to record revenue and profit reductions in future periods. Terminated Contracts During the second quarters of 2010 and 2009, the Orion Launch Abort System contract and the Kinetic Energy Interceptor contract, respectively, were terminated for convenience by the customers.The company has recognized its best estimate of the revenues and profit that will ultimately be realized in the final termination settlements.However, because of the inherent judgments associated with termination costs and profit assessments, it is possible that the company could recognize a material adjustment to earnings upon resolution of these matters. Satellite Anomaly In April 2010, the Galaxy 15 satellite that was manufactured by Orbital and placed into orbit in 2005 for Intelsat, Ltd. experienced an anomaly.A technical investigation into the anomaly is ongoing.If it is ultimately determined that the satellite cannot perform its mission, then the remaining incentive fees payable to the company under the Galaxy 15 contract may become 15 Table of Contents uncollectible and a customer refund obligation could be triggered.Such an outcome could result in a reduction in operating income of up to approximately $7 million in the quarter that such determination is made.The company believes that it would be entitled to recover substantially all of this amount under an insurance policy and management believes that such proceeds would be recorded in “other income.”Management believes that the incentive fees payable to the company will be realized and that no refund obligation will be triggered. Litigation From time to time the company is party to certain litigation or other legal proceedings arising in the ordinary course of business.Because of the uncertainties inherent in litigation, the company cannot predict whether the outcome of such litigation or other legal proceedings will have a material adverse effect on the company’s results of operations or financial condition. 16 Table of Contents ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS With the exception of historical information, the matters discussed within this Item 2 and elsewhere in this Form 10-Q include forward-looking statements that involve risks and uncertainties, many of which are beyond our control.Readers should be aware that a number of important factors, including those identified in our Annual Report on Form 10-K for the year ended December 31, 2009, may affect actual results and may cause actual results to differ materially from those anticipated or expected in any forward-looking statement.Historical results of operations may not be indicative of future operating results.We assume no obligation to update any forward-looking statements. We develop and manufacture small- and medium-class rockets and space systems for commercial, military and civil government customers.Our primary products and services include the following: · Launch Vehicles.Rockets that are used as interceptor and target vehicles for missile defense systems, small- and medium-class space launch vehicles that place satellites into Earth orbit, and suborbital launch vehicles that place payloads into a variety of high-altitude trajectories. · Satellites and Space Systems.Small- and medium-class spacecraft that are used to enable global and regional communications and broadcasting, to conduct space-related scientific research, to carry out interplanetary and other deep-space exploration missions, to enable national security applications, to collect imagery and other remotely-sensed data about the Earth and demonstrate new space technologies. · Advanced Space Programs.Human-rated space systems for Earth-orbit and lunar exploration, and small- and medium-class satellites and satellite subsystems primarily used for national security space programs and to demonstrate new space technologies. As discussed in Note 2 to the accompanying financial statements, during the second quarter of 2010 we acquired certain assets and liabilities of the spacecraft development and manufacturing business of General Dynamics Advanced Information Systems, a subsidiary of General Dynamics Corporation, for $55 million in cash, subject to a potential working capital adjustment that will be determined at a later date. The following discussion should be read along with our 2009 Annual Report on Form 10-K filed with the Securities and Exchange Commission, and with the unaudited condensed consolidated financial statements included in this Form 10-Q. 17 Table of Contents Consolidated Results of Operations for the Quarters and Six Months Ended June 30, 2010 and 2009 Revenues - Our consolidated revenues were $337.7 million in the second quarter of 2010, an increase of $67.6 million, or 25%, compared to the second quarter of 2009 primarily due to higher revenues in the advanced space programs and satellites and space systems segments, partially offset by lower revenues in the launch vehicles segment.Advanced space programs segment revenues increased $58.9 million, or 95%, due to increased activity on the International Space Station Commercial Resupply Services (“CRS”) contract and national security satellite programs, partly offset by decreased activity on the Orion human spacecraft Launch Abort System (“LAS”) contract, which was terminated for convenience in the second quarter of 2010.Satellites and space systems segment revenues increased $45.3 million, or 48%, primarily due to increased activity on communications satellite contracts in addition to activity on science and technology contracts acquired in connection with the spacecraft business acquisition completed in the second quarter of 2010.Launch vehicles segment revenues declined $21.4 million, or 18%, primarily due to decreased activity on the Ground-based Midcourse Defense (“GMD”) missile defense program and the termination of the Kinetic Energy Interceptor (“KEI”) contract by the Missile Defense Agency (“MDA”) in the second quarter of 2009, partially offset by increased production work on Taurus II launch vehicles for the CRS contract and the Commercial Orbital Transportation Services (“COTS”) demonstration mission.The elimination of intercompany revenues reduced consolidated revenues in the second quarter of 2010 by $18.3 million, compared to $3.1 million in the second quarter of 2009.Intercompany revenues in the second quarter of 2010 included $16.5 million pertaining to Taurus II production work in the launch vehicles segment for the COTS program. Our consolidated revenues were $633.9 million in the first half of 2010, an increase of $68.0 million, or 12%, compared to the first half of 2009 primarily due to the same factors that drove quarterly results, namely higher revenues in the advanced space programs and satellites and space systems segments, partially offset by lower revenues in the launch vehicles segment.Advanced space programs segment revenues increased $98.1 million, or 75%, due to increased activity on the CRS contract and national security satellite programs, partly offset by decreased activity on the Orion LAS contract, which was terminated for convenience by the customer in the second quarter of 2010.Satellites and space systems segment revenues increased $35.7 million, or 17%, primarily due to increased activity on communications satellite contracts in addition to activity on science and technology contracts acquired in connection with the recent spacecraft business acquisition completed in the second quarter of 2010.Launch vehicles segment revenues declined $40.3 million, or 17%, primarily due to decreased activity on the GMD missile defense program and the termination of the KEI contract in the second quarter of 2009, partially offset by increased production work on Taurus II launch vehicles for the CRS and COTS programs.The elimination of intercompany revenues reduced consolidated revenues in the first half of 2010 by $30.5 million, compared to $5.1 million in the first half of 2009.Intercompany revenues in the first half of 2010 included $27.0 million pertaining to Taurus II production work in the launch vehicles segment for the COTS program. 18 Table of Contents Cost of Revenues - Our cost of revenues was $271.3 million in the second quarter of 2010, an increase of $62.5 million, or 30%, compared to the second quarter of 2009.Cost of revenues includes the costs of personnel, materials, subcontractors and overhead.Second quarter 2010 cost of revenues increased compared to the second quarter of 2009 in the advanced space programs and satellites and space systems segments, partially offset by lower cost of revenues in the launch vehicles segment, consistent with the revenue trends in each business segment discussed above.Cost of revenues in the advanced space programs segment increased $47.0 million, or 104%, and $43.6 million, or 55%, in the satellites and space systems segment, while cost of revenues in the launch vehicles segment decreased $13.0 million, or 14%, in the second quarter of 2010 compared to the second quarter of 2009. Our cost of revenues was $499.2 million in the first half of 2010, an increase of $44.0 million, or 10%, compared to the first half of 2009.Similar to our quarterly results, cost of revenues in the first half of 2010 increased compared to the first half of 2009 in the advanced space programs and satellites and space systems segments, partially offset by lower cost of revenues in the launch vehicles segment, consistent with the revenue trends in each business segment.Cost of revenues in the advanced space programs segment increased $70.2 million, or 67%, and $34.4 million, or 20%, in the satellites and space systems segments, while cost of revenues in the launch vehicles segment decreased $35.1 million, or 19%, in the first half of 2010 compared to the first half of 2009. Research and Development Expenses - Our research and development expenses totaled $30.3 million, or 9% of revenues, in the second quarter of 2010, a $0.4 million decrease compared to $30.7 million, or 11% of revenues, in the second quarter of 2009.This marginal decrease in research and development expenses in the second quarter of 2010 was primarily due to a $12.5 million decrease in our Taurus II launch vehicle development program, substantially offset by a $12.3 million increase in the COTS program.During the second quarter of 2010 and 2009, approximately $7.8 million and $20.3 million, respectively, of our research and development expenses were attributable to the Taurus II program. For the first half of 2010, research and development expenses totaled $60.4 million, or 10% of revenues, a $10.7 million increase compared to $49.7 million, or 9% of revenues, in the first half of 2009.This increase in research and development expenses in the first half of 2010 was primarily due to a $22.8 million increase in the COTS program partially offset by an $11.7 million decrease in our Taurus II launch vehicle development program.In the first half of 2010 and 2009, approximately $23.1 million and $34.8 million, respectively, of our research and development expenses were attributable to the Taurus II program. 19 Table of Contents Under the COTS agreement, NASA has agreed to pay us $170 million in cash milestone payments, partially funding our COTS project costs which are currently estimated to be approximately $300 million.The COTS agreement is being accounted for as a best-efforts research and development cost-sharing arrangement.As such, the amounts funded by NASA are recognized proportionally as an offset to our COTS project research and development expenses, including associated general and administrative expenses.The following table summarizes the COTS project research and development expenses incurred and amounts funded by NASA (in millions): Second Quarter First Six Months Inception To Date Research and development costs incurred (1) $ Less - amounts funded by NASA Net research and development expenses $ (1)Includes associated general and administrative expenses. As of June 30, 2010 and December 31, 2009, deferred revenues and customer advances on the accompanying balance sheet included $23.8 million and $46.8 million, respectively, of cash received from NASA that had not yet been recorded as an offset to research and development expenses.We believe that we will continue to incur significant research and development expenses on the Taurus II and COTS development programs during the remainder of 2010 and to a lesser extent in 2011. We believe that the majority of our research and development expenses are recoverable and billable under our contracts with the U.S. Government.Charging practices relating to research and development and other costs that may be charged directly or indirectly to government contracts are subject to audit by U.S. Government agencies to determine if such costs are reasonable and allowable under government contracting regulations and accounting practices.We are currently engaged in discussions with the Defense Contract Audit Agency regarding the allowability of research and development costs incurred in connection with our Taurus II development program.We believe that such costs are allowable, although the U.S. Government has not yet made a determination.During the second quarter of 2010 and 2009, we incurred $6.1 million and $13.4 million, respectively, of expenses that have been recorded as allowable costs.Since the inception of the program through June 30, 2010, the company has incurred $94.2 million recorded as allowable costs on the Taurus II research and development program.If such costs were determined to be unallowable, we could be required to record revenue and profit reductions in future periods. For competitive reasons, we have established self-imposed ceilings on the amount of research and development costs that we would recover under our U.S. Government contracts.Although we believe that such costs would otherwise be allowable and recoverable, in the second quarter of 2010 and 2009, we incurred $5.1 million and $6.9 million, respectively, of research and development costs in excess of our self-imposed ceiling.In the first six months of 2010 and 2009, we incurred $10.3 million and $13.1 million, respectively, of research and development costs in excess of our self-imposed ceiling. 20 Table of Contents Selling, General and Administrative Expenses - Selling, general and administrative expenses were $23.9 million and $17.8 million, or 7% of revenues, in the second quarter of 2010 and 2009, respectively.Selling, general and administrative expenses include the costs of our finance, legal, administrative and general management functions, as well as bid, proposal and marketing costs.Selling, general and administrative expenses increased $6.2 million, or 35%, in the second quarter of 2010 compared to the second quarter of 2009 primarily due to an increase in bid, proposal and marketing costs in connection with launch vehicle and advanced space program business prospects and $1.6 million of acquisition costs incurred in connection with our second quarter 2010 business acquisition (see Note 2 to the accompanying financial statements). Selling, general and administrative expenses were $44.7 million and $37.0 million, or 7% of revenues, in the first half of 2010 and 2009, respectively.Selling, general and administrative expenses increased $7.7 million, or 21%, in the first half of 2010 primarily due to the same factors that drove our quarterly results. Operating Income - Operating income was $12.2 million in the second quarter of 2010, a decrease of $0.6 million, or 5%, compared to the second quarter of 2009.This decrease was due to decreased activity on missile defense interceptor programs and the effect of the termination of the Orion LAS contract, a reduction in communications satellite operating income due to costs related to the Galaxy 15 communications satellite anomaly that occurred in April 2010, as discussed below, and $1.6 million of costs incurred in connection with our second quarter 2010 business acquisition.These decreaseswere partially offset byincreased activity on the CRS contract and national security satellite programs, the profit generated by the contracts acquired in connection with our second quarter 2010 business acquisition and a decrease in unrecovered Taurus II launch vehicle research and development expenses. In April 2010, the Galaxy 15 satellite that was manufactured by us and placed into orbit in 2005 for Intelsat, Ltd. experienced an anomaly.A technical investigation into the anomaly is ongoing.If it is ultimately determined that the satellite cannot perform its mission, then the remaining incentive fees payable to us under the Galaxy 15 contract may become uncollectible and a customer refund obligation could be triggered.Such an outcome could result in a reduction in operating income of up to approximately $7 million in the quarter that such determination is made.We believe that we would be entitled to recover substantially all of this amount under our insurance policy and such proceeds would be recorded in “other income.”Management currently believes that the incentive fees payable to us will be realized and that no refund obligation will be triggered.We recognized approximately $2.5 million of expenses associated with engineering and troubleshooting activities related to the anomaly during the quarter and six months ended June 30, 2010. Operating income was $29.6 million in the first half of 2010, an increase of $5.6 million, or 23%, compared to the first half of 2009.This increase was primarily due to increased activity on the CRS contract and national security satellite programs and a decrease in unrecovered Taurus II launch vehicle research and development expenses.These factors were partially offset by the 21 Table of Contents effect of the termination of the Orion LAS contract, costs related to the Galaxy 15 satellite anomaly resolution activities and the business acquisition costs discussed above. Investment Impairment Charge - In the second quarter and first half of 2009, we recorded an other-than-temporary impairment charge of $0.6 million and $1.3 million, respectively, to record the reduction in fair value of one of our investments.There were no such impairment charges in 2010. Interest Income and Other - Interest income and other decreased to $0.4 million in the second quarter of 2010, compared to $1.8 million in the second quarter of 2009.This decrease was primarily due to a $1.1 million gain recognized on the sale of an investment in the second quarter of 2009 and a reduction in interest income resulting from lower cash balances and reduced interest rates. Interest income and other decreased to $0.7 million in the first half of 2010, compared to $7.4 million in the first half of 2009.This decrease is attributable to a $5.3 million insurance recovery recorded in the first half of 2009 in connection with a launch failure and the $1.1 million gain on the sale of an investment as discussed above. Interest Expense - Interest expense was $2.3 million and $2.2 million in the second quarter of 2010 and 2009, respectively, and was $4.7 million and $4.4 million in the first half of 2010 and 2009, respectively, attributable to interest on our $143.8 million of long-term debt. Income Tax Provision - We recorded an income tax provision of $4.0 million and $3.1 million in the second quarter of 2010 and 2009, respectively, and $10.0 million and $7.7 million in the first half of 2010 and 2009, respectively. Our annual effective income tax rate was 39.1% and 30.0% for the first half of 2010 and 2009, respectively.The increase in the effective tax rate is primarily due to the expiration of the research and development tax credit at the end of 2009. Net Income - Our net income was $6.3 million, or $0.11 diluted earnings per share, and $8.7 million, or $0.15 diluted earnings per share, in the second quarter of 2010 and 2009, respectively, and was $15.6 million, or $0.27 diluted earnings per share, and $17.9 million, or $0.31 diluted earnings per share, in the first half of 2010 and 2009, respectively. Segment Results for the Quarters and Six Months Ended June 30, 2010 and 2009 Our products and services are grouped into three reportable segments: (i) launch vehicles; (ii) satellites and space systems; and (iii) advanced space programs.Corporate office transactions that have not been attributed to a particular segment, as well as consolidating eliminations and adjustments, are reported in corporate and other. The following tables of financial information and related discussion of the results of operations of our business segments are consistent with the presentation of segment information in Note 3 to the financial statements in this Form 10-Q. 22 Table of Contents Launch Vehicles Launch vehicles segment operating results were as follows: Second Quarter First Six Months ($ in thousands) % Change % Change Revenues $ $ (18%) $ $ (17%) Operating income (15%) (4%) Operating margin % Segment Revenues - Launch vehicles segment revenues decreased $21.4 million, or 18%, in the second quarter of 2010 compared to the second quarter of 2009 primarily due to decreased activity on missile defense interceptor launch vehicle and certain space launch vehicle and target launch vehicle programs.Interceptor launch vehicle revenues decreased $38.2 million due to decreased activity on our GMD program in the second quarter of 2010 and the termination of the KEI contract in the second quarter of 2009.Interceptor launch vehicle contracts accounted for 24% and 53% of total launch vehicles segment revenues in the second quarter of 2010 and 2009, respectively.The revenue reductions mentioned above were partially offset by a $30.3 million revenue growth due to an increase in production work on Taurus II launch vehicles for the CRS and COTS programs.Our launch vehiclesbusiness unitis building a Taurus II launch vehicle for the COTS program, which is reported as a research and development program in our advanced space programs segment.Accordingly, Taurus II revenues for the COTS program were reported as intersegment revenues and totaled $16.5 million in the second quarter of 2010.Taurus II launch vehicle revenues accounted for 36% of total launch vehicle segment revenues in the second quarter of 2010. Launch vehicles segment revenues decreased $40.3 million, or 17%, in the first half of 2010 compared to the first half of 2009 primarily due to the same factors that impacted our second quarter results.Interceptor launch vehicle revenues decreased $77.0 million due to decreased activity on our GMD program in the first half of 2010 and lower KEI contract revenues as a result of termination of the program in the second quarter of 2009.Interceptor launch vehicle contracts accounted for 26% and 54% of total launch vehicles segment revenues in the first half of 2010 and 2009, respectively.The revenue reductions mentioned above were partially offset by a $55.6 million revenue growth due to an increase in production work on Taurus II launch vehicles for the CRS and COTS programs.Taurus II revenues for the COTS program were reported as intersegment revenues and totaled $27.0 million in the first half of 2010.Taurus II launch vehicle revenues accounted for 31% of total launch vehicle segment revenues in the first half of 2010. Segment Operating Income - Operating income in the launch vehicles segment decreased $0.6 million, or 15%, in the second quarter of 2010 compared to the second quarter of 2009 due to a $6.6 million reduction in operating income attributable to lower GMD and KEI contract activity, substantially offset by several factors including a $5.1 million reduction in unrecovered research and development expenditures, increased Taurus II production work for the CRS and COTS programs, and favorable adjustments on certain target launch vehicle contracts.Operating income from interceptor launch vehicle contracts was $2.0 million and $8.6 million in the second quarter of 2010 and 2009, respectively. In the second quarter of 2010 and 2009, operating income reflects $1.8 million and $6.9 million, 23 Table of Contents respectively, of research and development expenses that exceeded our self-imposed ceiling on such costs. Operating income in the launch vehicles segment decreased $0.4 million, or 4%, in the first half of 2010 compared to the first half of 2009 due to a $12.4 million reduction in operating income attributable to lower GMD and KEI contract activity, substantially offset by a $8.1 million reduction in unrecovered research and development expenditures in the first half of 2010, increased Taurus II production work for the CRS and COTS programs and favorable adjustments on certain target launch vehicle contracts.Operating income from interceptor launch vehicle contracts was $4.3 million and $16.7 million in the first half of 2010 and 2009, respectively. In the first half of 2010 and 2009, operating income reflects $4.9 million and $13.1 million, respectively, of research and development expenses that exceeded our self-imposed ceiling on such costs. Segment operating margins were higher in the second quarter and first half of 2010 primarily due to the decrease in unrecovered Taurus II research and development expenses. Satellites and Space Systems Satellites and space systems segment operating results were as follows: Second Quarter First Six Months ($ in thousands) % Change % Change Revenues $ $ 48% $ $ 17% Operating income (3%
